DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 2, 4, 7, 9-12, 17, 19-26 and added new claim 27 filed on 02/02/2022.
Claims 1-2, 4, 7-12, 17 and 19-27 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 11 and 25, the closest prior art references the examiner found are Holladay et al. (U.S. 2020/0321099 A1) in view of Kazanzides have been made of record as teaching: a marker configured to be attached to a human subject and defining a plane when attached to the human subject, the marker comprising optically reflective elements disposed on the marker and on opposing sides of the plane in a non-symmetrical arrangement with respect to the plane so that the elements on a first side of the plane do not mirror, through the plane, the elements on a second, opposing, side of the plane (Holladay Figs 2, 7, [0028] [0053] [0119]); a camera attached to the display and configured to 15acquire an input image of the marker (Holladay, [0016]); a graphical representation of a tool used in a procedure performed by the operator on the human subject while the operator operates on the human subject using the tool (Kazanzides, Fig. 2A [0035], Fig. 7 [0068]) recited in claims 1, 11 and 25.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
optically reflective elements disposed on the patient marker so as to define at least one plane of asymmetry thereon, by being disposed  on opposing sides of the at least one plane of asymmetry in a non-symmetrical arrangement with respect to the at least one plane of asymmetry, so that the elements on a first side of the at least one plane of asymmetry do not mirror, through the at least one plane of asymmetry, the elements on a second, opposing, side of the at least one plane of asymmetry.
a camera attached to the head-mounted display and configured to acquire an input image of the patient marker including the optically reflective elements, and of the tool including identifying tool-reflectors attached thereto.
analyze the input image of the patient marker and the tool, so as to identify whether the camera is located to a right side or to a left side of the human subject, or whether the 21330-2003A4 camera is located on a first side or on a second, opposing, side of an axial plane of the human subject” as recite on claims 1, 11 and 22.
Claims 2, 4, 7-10, 12, 17, 19-24and 26-27 are allowable because they are depended on independent claims 1, 11 and 25.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Lee et al. (2014/0275760 A1), Tanji et al. (2016/0125603 A1), Dhupar et al. (2017/0112586 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/SING-WAI WU/Primary Examiner, Art Unit 2611